DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heyse et al. (7,097,372) in view of Clayvon et al. (2003/0059246).

	With respect to claim 1, Heyse et al. teaches a substrate cartridge (2) that is attachable, along with a ribbon cartridge (7) having an ink ribbon (12), to a cartridge attachment portion (26) of a tape printer (1) for performing printing on a tape (4) and that is formed as a separate component (as seen in Fig. 1) from the ribbon cartridge (12), the substrate cartridge (2) comprising: the substrate cartridge (2) does not house the ink ribbon (12, as element 2 and 12 are separate housing, as seen in Fig. 1), and the substrate cartridge (2) is configured to be independently attached to the cartridge attachment portion (26) of the tape printer (1) without the ribbon cartridge (12) being attached to the cartridge attachment portion (26, as 26 only supports cartridge 2 while element 28 supports only the ribbon cartridge 12).
Heyse et al. remains silent regarding a circuit substrate that stores tape information about one type of tape among multiple types of tape; and a substrate holder holding the circuit substrate, and the cartridge attachment portion has an engagement projection, and the substrate holder has an engagement hole that receives the engagement projection when the substrate cartridge is attached to the cartridge attachment portion.
Clayvon et al. teaches a similar cartridge (10) having a circuit substrate (30) that stores tape information [0007] about one type of tape among multiple types of tape [0007]; and a substrate holder (50) holding the circuit substrate, and a cartridge attachment portion (i.e. a location on a printer supporting interface 160 and receives the tape cartridge) has an engagement projection (i.e. 162 that receives circuit substrate 30), and the substrate holder (50) has an engagement hole (i.e. a hole that is at the bottom of holder 50) that receives the engagement projection (162) when the substrate cartridge (10) is attached to the cartridge attachment portion (i.e. portion that receives the tape cartridge).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the tape cartridge and cartridge attachment portions of Heyse et al. to include the circuit substrate, a substrate holder, and engagement hole as taught in Clayvon et al. because Clayvon et al. teaches such a modification enables a printing machine to recognize a number of different types of media cartridges for identifying each media cartridge regardless of its media type [0005], thereby improving the versatility of Heyse et al..

	With respect to claim 4, Heyse et al. as modified teaches wherein the circuit substrate (30, is capable of storing) a feed-amount upper limit value, which is an upper limit value of an amount by which the tape of Heyse et al. is to be fed, as the tape information (i.e. parameters [0022] of Clayvon et al.), and the feed-amount upper limit value is (capable of being) a value at least twice a length of the tape.
Note: the examiner would like to point out that the information stored on the substrate
does not structurally define the substrate itself, but rather reads as an intended use limitation of
the circuit substrate; as what is stored on the substrate does not further differentiate the substrate
structure over the prior art. The structure of Cayvon et al. is capable of having a feed amount
stored thereon, where a value of the feed amount is capable of being at least twice a length of the
tape and used to control the printer.

With respect to claim 5, Heyse et al. as modified teaches wherein -2-Application No. 17/205,609 the circuit substrate (30 is capable of storing) tape width information, tape material information, and cutting information for a specific type of the tape [0022] and [0061] of Clayvon et al..
Note: the examiner would like to point out that the information stored on the substrate
does not structurally define the substrate itself, but rather reads as an intended use limitation of
the circuit substrate; as what is stored on the substrate does not further differentiate the substrate
structure over the prior art. The structure of Clayvon et al. is capable of having tape width
information, tape material information, and cutting information for a specific type of tape stored
thereon and used to control the printer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853